Citation Nr: 0412417	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  96-42 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
right knee disability, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for service-connected 
left knee disability, currently evaluated as 10 percent 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  The veteran's case was remanded 
by the Board for additional development in June 2001.  It is 
again before the Board for appellate review.


REMAND

The veteran's claim is on appeal from a September 1994 rating 
decision that denied increased ratings for the veteran's 
service-connected knee disabilities.  The Board remanded the 
case in June 2001 in part to clarify whether the veteran 
wanted to withdraw his appeal of his increased rating claim.

The remand also required that the veteran be provided the 
necessary notice and assistance as required under the 
Veterans Claims Assistance Act of 2000(VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), 
and VA's implementing regulations.  See Duty to Assist, 66 
Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which are not applicable in this case, 
the changes 


"merely implement the VCAA and do not provide any rights 
other than those provided by the VCAA."  See 66 Fed. Reg. at 
45,629.

The RO wrote to the veteran in September 2001.  In regard to 
the VCAA portion of the letter, the RO informed the veteran 
of what he needed to submit to substantiate a claim for 
service connection.  The letter failed to address what 
evidence the veteran needed to submit to substantiate his 
claim for increased ratings.  

The RO also asked that the veteran clarify if he desired to 
withdraw his appeal in regard to his increased ratings claim.  
The RO noted a March 1996 statement from the veteran's 
representative indicated the veteran's desire to withdraw his 
appeal; however, the veteran was to submit confirmation of 
that intent in writing.  The veteran was asked to submit a 
statement indicating his intentions regarding his pending 
appeal.  The veteran did not respond to the letter.  

As the veteran did not respond regarding the withdrawal of 
his appeal, the RO conducted additional development.  The 
development included a VA examination and the issuance of a 
supplemental statement of the case.

The Board notes that the VCAA, and its implementing 
regulations, require that VA provide specific notice to 
claimants regarding information needed to complete an 
application for benefits as well as specific notice regarding 
information or evidence required to substantiate a claim.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159 to provide adequate notice).  The United 
States Court of Appeals for Veterans Claims (Court), has 
strictly interpreted the requirements to provide the required 
notice and the duty to assist in the development of a claim 
and has vacated many Board decisions where the notice 
provided did not meet the standards enunciated by the Court 
in Quartuccio and in keeping with the regulations found at 
38 C.F.R. § 3.159.

The VCAA notice in this case is inadequate.  As noted above, 
the letter provided to the veteran addressed service 
connection rather than increased ratings for the veteran's 
service-connected disabilities.  The case must therefore be 
remanded in light of Court precedent requiring proper VCAA 
notice.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 
(2003).  The notification to the 
veteran should specifically address 
the question of what is required to 
substantiate the increased rating 
claims for knee disabilities.  The 
veteran should be told of the 
information or evidence that is yet 
required of him and what information 
or evidence VA will yet obtain.  The 
veteran should be asked to provide 
any pertinent evidence in his 
possession.  38 C.F.R. § 3.159.  

2.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issues on 
appeal.  If any benefit sought is 
not granted, the veteran should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

